Citation Nr: 0934642	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-38 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis with 
vertigo.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1972, and December 2002 to March 2003, including 
service in the United Arab Emirates in the Persian Gulf.  He 
served in the Air National Guard between the periods of 
active duty.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which, inter alia, denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
incurred or aggravated sinusitis with vertigo during active 
duty.  

2.  The evidence of record does not show that the Veteran 
incurred or aggravated sinusitis with headaches during active 
duty.  

3.  The evidence of record does not show that the Veteran 
incurred or aggravated hypertension during service, nor may 
it be so presumed; the competent medical evidence does not 
show that the Veteran's hypertension is related to a service-
connected disability.


CONCLUSIONS OF LAW

1.  Service connection for sinusitis with vertigo is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Service connection for headaches is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, is denied.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA treatment records.  The October 2005 statement 
of the case informed the Veteran that VA had been unable to 
obtain his personnel records and requested that he provide 
them if he had been given them after retiring.

The appellant has not been afforded a VA medical examination 
to determine the etiology of his claimed conditions.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records from 
his first period of service are negative for the claimed 
conditions.  There is no competent medical evidence of the 
claimed conditions until many years after separation from his 
first period of service, and no competent medical evidence, 
based on a review of service medical records, linking them to 
that service.  There is no evidence that the Veteran's 
sinusitis with vertigo was incurred during his second period 
of active duty.  There is no evidence that the Veteran's 
headaches and hypertension underwent chronic worsening during 
his second period of active duty.  Thus, the Board finds that 
the information and competent medical evidence of record, as 
set forth and analyzed below, contains sufficient competent 
medical evidence to decide the claims.  38 C.F.R. 
§ 3.159(c)(4); McLendon, supra; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (there must be some evidence 
of a causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be 
service-connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

For those disorders that preexisted service and were worsened 
or "aggravated" during such service, a veteran may obtain 
service connection. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002).

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical and mental condition, except for those disorders, 
disease, or other "infirmities" that are noted on their 
service entrance physical examination.  38 U.S.C.A. § 1111 
(West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In the present case, a July 2003 private medical statement, 
discussed below, notes that the Veteran reported his 
headaches and vertigo began in Iraq during his second period 
of active duty.  In December 2004 correspondence the Veteran 
specifically alleged that his headaches and vertigo began 
during his second period of active duty.  The Veteran 
specifically contended in his May 2006 VA Form 9 that he is 
entitled to service connection for headaches and sinusitis 
with vertigo because he had sinusitis and migraines during 
his first period of active duty, and that his hypertension is 
related to his service-connected diabetes mellitus.  




Sinusitis with Vertigo

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for sinusitis with vertigo.

The Veteran's service treatment records from his first period 
of active duty are negative for complaints, symptoms, 
findings or diagnoses for sinusitis or vertigo.  Because the 
claimed condition was not seen during service, service 
connection may not be established based on chronicity in 
service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  

Subsequent service treatment records from the Air National 
Guard include reports of periodic medical examinations 
showing that all pertinent clinical examinations were normal 
in May 1974, May 1975, October 1981, May 1985, August 1989, 
February 1993 and October 1999.  On periodic reports of 
medical history dated in May 1974, October 1975, October 
1985, October 1989 and January 1999, the Veteran denied 
sinusitis.  These service treatment records also fail to 
support the Veteran's claims because they do not show that he 
had sinusitis with vertigo.

The report of a November 1996 VA Agent Orange Registry 
examination reflects that the Veteran complained of headaches 
and dizziness, the latter occasional and since 1985.  VA 
progress notes dated in December 1997 provide a diagnosis of 
migraines.  They also note a past medical history of allergic 
sinusitis.

These records do not support the Veteran's claim because they 
do not link the Veteran's 1996 complaints of dizziness, or 
his 1997 medical history of allergic sinusitis, to his prior 
service decades earlier.  In addition, the United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

A May 2003 post-deployment health assessment notes that the 
Veteran had been on operation in Southwest Asia from March to 
July 2003.  During the deployment, he had dizziness and 
fainting.  This assessment does not support the Veteran's 
claim because it only addresses the symptoms he had on 
deployment.  It does not show any diagnosis of sinusitis or 
vertigo, or offer an opinion as to the etiology of the 
symptoms.

A July 2003 private medical report provides that the Veteran 
reported having returned from Iraq, where he began to have 
spells during which he would suddenly get "wobbly" and have 
a "swimmy head feeling."  He also started having headaches.  
He also complained of some memory difficulty and brief 
periods of lapses of time.  The pertinent impression was that 
the Veteran had spells of what appeared to be vertigo.  The 
other spells were more worrisome and might be consistent with 
transient ischemic attack.  Because of his history of right 
ear pain and tinnitus, this might be peripheral in nature.  
An attached August 2003 MRI resulted in a pertinent 
impression of bilateral ethmoid sinus disease.  

This report does not support service connection for sinusitis 
with vertigo.  The Veteran's reported history that his 
vertigo began during his second period of active duty, as 
reflected by this report, contradicts numerous of his earlier 
statements as to when his vertigo began.  Further, the 
private physician does not link the diagnosed bilateral 
ethmoid sinus disease to the Veteran's service.  

The report of a March 2004 VA examination relates the 
Veteran's reported medical history.  The Veteran stated that 
he was first diagnosed with sinusitis approximately in 1999.  
It usually occurred with headaches and vertigo.  He reported 
that he was diagnosed with hypertension in 2000.  Results of 
physical examination were provided.  The pertinent diagnosis 
was sinusitis not confirmed on current radiograph.  

The Veteran's subsequent VA and private treatment records, 
which are dated to 2007, are similarly negative.  They do 
show that he had an assessment of allergic rhinitis vs. URI 
in February 2005, and also received treatment for nasal 
allergies.  However, they are negative for any diagnosis of 
sinusitis.  In November 2008, the Veteran complained of 
lightheadedness for two weeks but no pertinent diagnosis or 
findings were offered.  

The Board finds that the March 2004 VA examination report and 
the subsequent VA treatment reports, showing no sinusitis or 
vertigo, outweigh the July 2003 private diagnosis of 
bilateral ethmoid sinus disease because they are the most 
recent evidence of record.  As such, the Board find that the 
does not suffer from sinusitis or other chronic nasal 
disorder.  Without a current disability, service connection 
may not be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992)

The Board recognizes the Veteran's 1996 complaints of 
dizziness and his 1997 medical history of allergic sinusitis.  
However, these notations do not constitute an actual 
diagnosis of sinusitis or vertigo prior to his second period 
of active duty and thus do not rebut the presumption of 
soundness.  Thus, even if the Veteran did currently have 
sinusitis and vertigo, service connection based on 
aggravation would not be not warranted.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 2002).

The Board is aware of the Veteran's own assertions that he 
has sinusitis with vertigo due to active duty.  A layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr or a dislocated shoulder 
under Jandreau, sinusitis is not a condition capable of lay 
diagnosis.  See Espiritu and Woehlaert v. Nicholson, No. 05-
2302 (U.S. Vet. App. August 24, 2007).  Thus, the Veteran's 
own testimony is not competent and sufficient to establish a 
current diagnosis of sinusitis. 

Dizziness is an observable symptom.  Nevertheless, the 
Veteran's opinion that he now has sinusitis with vertigo is 
outweighed by the lack of pertinent findings or diagnoses in 
the March 2004 VA examination report and the subsequent VA 
treatment records.  As the foregoing evidence fail to show 
that the Veteran currently has sinusitis and vertigo, related 
to service, service connection is not warranted.  

Headaches and Hypertension 

The Veteran's service treatment records from his first period 
of active duty are negative for complaints, symptoms, 
findings or diagnoses for hypertension.  They note headaches 
once, in February 1966, with an impression of upper 
respiratory infection (URI).  Physical examinations conducted 
in May 1968, June 1969 and July 1970 reflect that all 
pertinent clinical evaluations were normal and identify no 
relevant defects or diagnoses.  Reports of medical history 
dated in May 1968 and July 1970 reflect that he denied 
frequent or severe headaches, and high or low blood pressure.

Overall, these service treatment records are evidence against 
the Veteran's claim since they suggest that his sole 
complaint of headaches was related to a URI, and do not show 
that he had headaches or hypertension at separation.  Because 
these conditions were not seen during service, service 
connection may not be established based on chronicity in 
service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  

Post-service medical records do not show hypertension within 
one year of the Veteran's September 1972 separation and 
therefore presumptive service connection is not warranted.  
38 C.F.R. §§ 3.307 and 3.309.  

Subsequent service treatment records from the Air National 
Guard include reports of periodic medical examinations 
showing that all pertinent clinical examinations were normal 
in May 1974, May 1975, October 1981, May 1985, August 1989, 
February 1993 and October 1999.  On periodic reports of 
medical history dated in May 1974, October 1975, October 
1985, October 1989 and January 1999, the Veteran denied 
frequent or severe headaches, and high or low blood pressure.  

The Board finds that these service treatment records also 
fail to support the Veteran's claims because they do not show 
that he had headaches or hypertension. 

The report of a November 1996 VA Agent Orange Registry 
examination reflects that the Veteran complained of headaches 
and dizziness, the latter occasional and since 1985.  VA 
progress notes dated in December 1997 provide a diagnosis of 
migraines.  They also note a past medical history of allergic 
sinusitis.  Some of the Veteran's headaches were noted to 
cause him to vomit, for three or four years.  The progress 
notes also provide an assessment of headaches - tension 
headache, maybe chronic sinusitis contributes to his 
headaches.  VA progress notes dated in November 1998 include 
a diagnosis of borderline hypertension and migraine 
headaches.  VA progress notes dated in April 1999 provide a 
diagnosis of borderline hypertension and headaches - 
migraines.  September 2000 VA progress notes provide an 
assessment of hypertension.  

The Board finds that the foregoing VA medical records fail to 
support service connection for headaches or hypertension 
because they fail to link the current diagnoses to the 
Veteran's first period of service.  

The foregoing VA medical records do constitute clear and 
unmistakable evidence that the Veteran had migraine headaches 
and hypertension prior to his 2002-2003 active duty.  Thus, 
the presumption of soundness does not apply in this case.  38 
U.S.C.A. § 1111.  

Nevertheless, the presumption of aggravation, as articulated 
in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003), is 
rebutted.  This is because the evidence dated after the 
Veteran's second period of service shows, by shows the 
absence of aggravation of headaches and hypertension because 
there is no chronic worsening of the Veteran's headaches or 
hypertension evident.  

In so finding, the Board observes that intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation; rather, the underlying 
condition, as contrasted with symptoms, must have worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, 
"a lasting worsening of the condition" - that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently is required.  See Routen v. Brown, 10 
Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).

An April 2003 post-service treatment note provides that the 
Veteran's hypertension was well controlled.  A May 2003 post-
deployment health assessment notes that the Veteran had been 
on operation in Southwest Asia from March to July 2003.  
During the deployment, he had headaches.  These records 
simply do not show a chronic worsening of the Veteran's 
headaches or hypertension.  

A July 2003 private medical report provides that the Veteran 
reported having returned from Iraq, where he started having 
headaches.  But this report does not show a chronic worsening 
of the Veteran's headaches.  Indeed, his reported history 
that his headaches began during his second period of active 
duty, as reflected by this report, contradicts numerous of 
his earlier statements as to when his headaches began.  

The report of a March 2004 VA examination relates the 
Veteran's reported medical history, which recounts that the 
Veteran stated that he was first diagnosed with sinusitis 
approximately in 1999, and that it usually occurred with 
headaches and vertigo.  It was also reported by the Veteran 
that he was diagnosed with hypertension in 2000.  Results of 
physical examination were provided.  The Veteran's blood 
pressure readings were 110/70, 106/74 and 106/90.  The 
pertinent diagnosis was sinusitis not confirmed on current 
radiograph; and hypertension - stable on current medication.  

This report does not support the Veteran's claims since it 
does not show a current diagnosis of headaches.  To the 
extent that it links the Veteran's headaches to reported 
sinusitis, is also notes that sinusitis was not confirmed on 
current radiograph.  Further, the Veteran's hypertension was 
noted to be stable on medication.  

Subsequent VA treatment records show hypertension that was 
well controlled.  The Veteran complained of low grade 
headaches for four days in November 2004 and was diagnosed 
with tension headaches.  In March 2006, the Veteran 
complained of headaches and noted being under a lot of 
stress.  No findings or diagnosis was made.  These records 
simply do not show a chronic worsening of the Veteran's 
headaches or hypertension.  As such, the presumption of 
aggravation with regard to the Veteran's preexisting 
hypertension and headaches is clearly rebutted by the 
evidence of record.  

The Board is aware of the Veteran's own assertions that his 
headaches and hypertension were aggravated during his second 
period of active duty.  However, A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen, supra.  See also Bostain, supra, citing Espiritu, 
supra.  Thus, the Veteran's own assertions do not show "a 
lasting worsening" of his headaches or hypertension.  See 
Routen, supra; see also Verdon, supra.

Finally, the record is simply negative for any evidence that 
the Veteran's hypertension was caused or aggravated by his 
service-connected diabetes mellitus.  The Veteran himself is 
not competent to provide an opinion requiring medical 
knowledge or a clinical examination by a medical 
professional, such as an opinion as to the etiology of a 
condition.  See Bostain, supra, citing Espiritu, supra.  See 
also Routen, supra.  As a result, the Veteran's assertions 
cannot constitute competent medical evidence that his 
hypertension was caused or aggravated by his service-
connected diabetes mellitus. 

In sum, the evidence of record demonstrates that the Veteran 
is not entitled to service connection for sinusitis with 
vertigo, headaches or hypertension on any basis.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for sinusitis with vertigo is denied.

Service connection for headaches is denied.

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


